DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed on 03/02/2021. As directed by the amendment, claims 1, 11 and 20 have been amended, claim 9 has been cancelled and claim 21 has been added. Thus, claims 1-8 and 10-21 are presently pending. 
The amendment to claim 20 is sufficient to overcome the 35 U.S.C 112(b) rejection from the previous Office action. That rejection is hereby withdrawn.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in light of a new ground of rejection necessitated by amendments to the claims with the following examiner’s comments directed to salient point of argument raised by the Applicant. In page -9- of the response, first full paragraph, it has been argued that in NAGAO, irradiation light is determined according to a holding distance (distance between two holding plates) of the subject (see paragraph [0012]), it is to be noted that irradiation light in NAGAO is based on distance from light irradiation light (see e.g., [0006], [0012] and [0024]), note the holding distance is also part of the distance from the light irradiation site, as such, as the holding distance changes, so does the overall distance from the light irradiation site. Therefore, NAGAO teaches changing irradiation condition according to distance from an irradiation site that includes the holding distance. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
a generation unit (generic placeholder for means) configured to generate ultrasound image data using the ultrasonic wave signal [claim 11] …generate photoacoustic data using the photoacoustic signal (functional language that modifies the generic placeholder) – no sufficient structure for the generation unit is recited in claims 11, 14, or 19;
a control unit (generic placeholder for means) configured to control a display (functional language that modifies the generic placeholder) – no sufficient structure for the generation unit is recited in claims 11, 12, 14,… control unit (generic placeholder for means)  arranged to generate information functional language that modifies the generic placeholder) – no sufficient structure for the control unit is recited in claim 11;
display unit (generic placeholder for means) to display a photoacoustic image (functional language that modifies the generic placeholder) – no sufficient structure for the display unit is recited in claim 11;
control unit (generic placeholder for means) acquires the information functional language that modifies the generic placeholder) – no sufficient structure for the control unit is recited in claim 13;
control unit (generic placeholder for means) is arranged to generate information indicating a distance… set irradiation condition by using the information indicating a distance functional language that modifies the generic placeholder
control unit (generic placeholder for means) is arranged to generate … set the irradiation condition … functional language that modifies the generic placeholder) – no sufficient structure for the control unit is recited in claim 17;
control unit (generic placeholder for means) arranged to use the information …  to set the light irradiation condition … functional language that modifies the generic placeholder) – no sufficient structure for the control unit is recited in claim 18; and
receiving unit (generic placeholder for means) configured to receive a photoacoustic wave … functional language that modifies the generic placeholder) – no sufficient structure for the generation unit is recited in claim. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-8, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over TATEYAMA US 20150087984 A1 in view of NAGAO JP 2014150982 A (reference made to attached English translation) in view of  FURUKAWA US 2011020071 A1.
Regarding claim 1, TATEYAMA discloses an object information acquiring apparatus and method for controlling the same [Title], information such as structural distribution and functional distribution are processed [Abstract], this is taken as an information processing method. The method comprising:
displaying an ultrasound image generated through transmission of an ultrasonic wave to a subject and reception of the ultrasonic wave reflected from the subject ([0106 - 0107]  C-mode image);
setting a partial region of the ultrasound image as a region of interest when the ultrasound image is being displayed ([0107] “changing set position of ROI”, [0109] “…new ROI region 92 is set”);
and displaying a photoacoustic image of a region corresponding to the region of interest based on a photoacoustic wave generated through light irradiation to the subject under the light irradiation condition ([0088]and [0113] PAT image of ROI is acquired and displayed).
TATEYAMA further teaches in [0113 -0114] adjusting measurement conditions but fails to disclose setting a light irradiation condition including a light quantity and a repetition frequency of irradiation light to the subject according to the region of interest; 
NAGAO, in the same filed of endeavor of photoacoustic imaging as TATEYAMA teaches in [0012] that it was generally known in photoacoustic imaging that the energy of light irradiated attenuates according to distance from light irradiation site and it is therefore necessary to increase an amount of irradiation light as a holding distance (i.e., distance from a light source [0025]) becomes longer and to reduce an amount of irradiation light as the holding distance becomes shorter. Additionally, from a safety 
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to apply the teachings of NAGAO in the information processing method of TATEYAMA and set a light irradiation condition including a light quantity and a repetition frequency of irradiation light in advance based on distance from a light source to the region of interest, so as to ensure that a photoacoustic wave comprise an intensity necessary for obtaining a good image as taught by NAGAO. 
TATEYAMA further discloses changing a region of interest while the ultrasound image is being displayed (region of interest “82” Fig. 8B is changed or adjusted in Fig. 9B to region of interest “92” and further in Fig. 10B to region of interest “102” on a displayed ultrasound image), NAGAO as cited above indicates that amount of light is depended on distance, however, TATEYAMA in view of NAGAO fail to disclose changing the light irradiation condition according to a changed region of interest.
FURUKAWA, in the same field of endeavor of photoacoustic imaging ([abstract]) teaches that it was known in the prior art that light fluence (i.e., amount of light) illuminated on human tissue should not exceed maximum permissible exposure (MPE) – [0007]; [0011-0012] teaches a technique for ensuring light detected from tissue does not exceed a maximum permissible exposure, even in cases where an amount of light, beam pattern, wavelength, repetition rate or laser light applied to tissue would vary, to 
Since the region of interest in TATEYAMA is changed and varies with depth as illustrated in Figs. 8B, 9B and 10B, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to apply the teachings of FURUKAWA in the information processing method of TATEYAMA in view of NAGAO to change the light irradiation condition according to a changed region interest (e.g., Fig. 9B  ROI “92” an Fig. 10B ROI “102”) to maintain the light fluence onto tissue to MPE based on changing region of interest, so as to ensure that the amount of light emitted is in an extend of a desired safety factor while being in a quantity necessary to acquire a good image.
Regarding claim 3, TATEYAMA in view of NAGAO and FURUKAWA discloses the claimed invention substantially as claimed and discussed in claim 1 above, TATEYAMA further discloses wherein a region specified in the ultrasound image based on a user instruction is set as the region of interest ([0106-0108]).
Regarding claim 6, TATEYAMA in view of NAGAO and FURUKAWA discloses the claimed invention substantially as claimed and discussed in claim 1 above, TETAYAMA has been modified by NAGAO to include setting of a light irradiation condition, as per [0006] of FURUKAWA, the acoustic pressure of acoustic waves generated in deep tissue in the body is largely attenuated depending on a distance from a light illumination region, it follows that the light irradiation condition will be set according to a distance between a position of the light irradiation to the subject and the 
Regarding claim 7, TATEYAMA in view of NAGAO and FURUKAWA discloses the claimed invention substantially as claimed and discussed in claim 6 above, in view of discussion in claim 6 above wherein acoustic pressure of acoustic waves generated in deep tissue in the body is largely attenuated depending on a distance from a light illumination region (FURUKAWA [0006]),  in modified TATEYAMA, it follows that in tissue closest to the light source (e.g., Fig. 10B of TATEYAMA,  stripe 103 as compared to stripe  104 or 105), will have a predetermined first light quantity and first repletion frequency that corresponds to the distance of the stripe 103 to the light source and a second light quantity larger than the first light quantity and a second  repetition frequency lower that the first repetition frequency as exemplified by discussion in [0012] of NAGAO, shorter holding distance will correspond to first light quantity and repetition frequency while longer holding distance will correspond to second light quantity that will be larger than the first light quantity and a second repetition frequency that will be lower than the first repetition frequency (see also discussion in [0029-0031]); 
Regarding claim 8,, TATEYAMA in view of NAGAO and FURUKAWA discloses the claimed invention substantially as claimed and discussed in claim 6 above, see discussion in [0012] of NAGAO, irradiation will be set such that the light quantity increases and the repetition frequency decreases as the distance increases frequency (see also discussion in [0029-0031]); and 
Regarding claim 10, claim 10 would have been obvious for substantially similar rationale as claim 1 above, since TATEYAMA discloses a processor and controller 
Regarding claim 21, TATEYAMA discloses an object information acquiring apparatus and method for controlling the same [Title], information such as structural distribution and functional distribution are processed [Abstract], this is taken as an information processing method. The method comprising:
displaying an ultrasound image generated through transmission of an ultrasonic wave to a subject and reception of the ultrasonic wave reflected from the subject ([0106 - 0107]  C-mode image);
setting a partial region of the ultrasound image as a region of interest when the ultrasound image is being displayed ([0107] “changing set position of ROI”, [0109] “…new ROI region 92 is set”);
and displaying a photoacoustic image of a region corresponding to the region of interest based on a photoacoustic wave generated through light irradiation to the subject under the light irradiation condition ([0088]and [0113] PAT image of ROI is acquired and displayed).

NAGAO, in the same filed of endeavor of photoacoustic imaging as TATEYAMA teaches in [0012] that it was generally known in photoacoustic imaging that the energy of light irradiated attenuates according to distance from light irradiation site and it is therefore necessary to increase an amount of irradiation light as a holding distance (i.e., distance from a light source [0025]) becomes longer and to reduce an amount of irradiation light as the holding distance becomes shorter. Additionally, from a safety viewpoint, if the amount of irradiation light can be reduced, oscillation frequency (i.e., repetition frequency) can be increased ([0012]), and  as per [0026], NAGAO teaches setting in advance a quantity of light for obtaining a photoacoustic wave having an intensity necessary for obtaining a good image.
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to apply the teachings of NAGAO in the information processing method of TATEYAMA and set a light irradiation condition including a light quantity and a repetition frequency of irradiation light in advance, so as to ensure that a photoacoustic wave comprise an intensity necessary for obtaining a good image as taught by NAGAO. 
TATEYAMA further discloses changing a region of interest while the ultrasound image is being displayed (region of interest “82” Fig. 8B is changed or adjusted in Fig. 9B to region of interest “92” and further in Fig. 10B to region of interest “102” on a displayed ultrasound image), NAGAO as cited above indicates that amount of light is 
FURUKAWA, in the same field of endeavor of photoacoustic imaging ([abstract]) teaches that it was known in the prior art that light fluence (i.e., amount of light) illuminated on human tissue should not exceed maximum permissible exposure (MPE) – [0007]; [0011-0012] teaches a technique for ensuring light detected from tissue does not exceed a maximum permissible exposure, even in cases where an amount of light, beam pattern, wavelength, repetition rate or laser light applied to tissue would vary, to suppress the light fluence on tissue to the MPE or less and thereby highly safe e.g., as detailed in [0038]. Examiner note, a varying amount of light would define an irradiation range. 
Since the region of interest in TATEYAMA is changed and varies with depth as illustrated in Figs. 8B, 9B and 10B, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to apply the teachings of FURUKAWA in the information processing method of TATEYAMA in view of NAGAO to change a light irradiation range according to a changed region interest (e.g., Fig. 9B  ROI “92” an Fig. 10B ROI “102”) to maintain the light fluence onto tissue to MPE based on changing region of interest, so as to ensure that the amount of light emitted is in an extend of a desired safety factor while being in a quantity necessary to acquire a good image.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over TATEYAMA in view of NAGAO and FURUKAWA as applied to claim 1 above, and further in view of LI et al., US 2011014496 A1 hereinafter “LI”.
Regarding claim 2, TATEYAMA in view of FURUKAWA discloses the claimed invention substantially as claimed and discussed in claim 1 above, as noted in claim 1 above, both a PAT image and an ultrasound image is generated, while TATEYAMA notes in [0066] an act of superimposing imaging data, it is not clear whether the photoacoustic image of the region of interest is superimposed on the ultrasound image. 
However, it was well known in the art to superimpose a photoacoustic image on an ultrasound image for display during diagnosis, as exemplified by LI in [abstract], Fig. 1 at S15 or Fig. 5 at S25. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have superimposed the photoacoustic image of the region of interest on the ultrasonic image for display, so as to allow for diagnosis.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over TATEYAMA in view of NAGAO and FURUKAWA as applied to claim 1 above, and further in view of NIEDERHAUSER et al., “Combined ultrasound and optoacoustic system for real-time high-contrast vascular imaging in vivo” hereinafter “NIEDERHAUSER”.
Regarding claims 4 and 5, TATEYAMA in view of NAGAO discloses the claimed invention substantially as claimed and discussed in claim 1 above but fails to explicitly disclose wherein the photoacoustic image of the region corresponding to the region of interest is displayed as a moving image [claim 4] by using the repetition frequency as a refresh frequency of the moving image [claim 5]. 
NIEDERHAUSER, in the same filed of endeavor of photoacoustic (optoacoustic) imaging discloses a method of displaying high contrast images ([abstract]), wherein an . 
Claims 11, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over TATEYAMA in view of LI in view of NAGAO in view of FURUKAWA.
Regarding claim 11, TATEYAMA discloses a photoacoustic apparatus comprising: 
a probe (“14”) configured to output an ultrasonic wave signal through transmission of an ultrasonic wave to a subject and reception of the ultrasonic wave reflected from the subject [0064] and [0066]);
a generation unit configured to generate ultrasound image data by using the ultrasonic wave signal ([0066] image processing unit 9 that calculates image data using reception signals from photoacoustic wave and ultrasound wave is taken as an equivalent thereof of claimed generation unit); and 
a control unit configured to control a display unit to display an ultrasound image by using the ultrasound image data (CPU 1 responsible for the main control in [0064] 
generate information indicating a region of interest as a partial region of the ultrasound image when the ultrasound image is displayed (see illustration Figs 8A-10B and associated discussion); and 
wherein a light illumination unit (“7” [0066] and illustration Fig. 2) is provided with the probe and arranged to: irradiate the subject with light; and receive a photoacoustic wave generated through light irradiation to the subject, and outputting a photoacoustic signal, wherein the generation unit is arranged to: generate photoacoustic image data by using the photoacoustic signal ([0066] and [0070]), and 
wherein the control unit is arranged to: control the display unit to display a photoacoustic image of a region corresponding to the region of interest by using the information indicating the region of interest and the photoacoustic image data ([0066] and [0070] – display control unit 10 controls display of PAT image based on photoacoustic image data and discussion in [0106-0109] PAT image will correspond to region of interest).
In regards to the probe, the probe of TATEYAMA differs with the claimed invention in that the illuminating unit is not provided as an integral part of the probe. However, LI, in the same field of endeavor of photoacoustic imaging discloses an integrated system of photoacoustic imaging and ultrasound imaging (Fig. 2 [0023]) wherein an illumination unit (light source 24) is integrated with the integrated system. It would have been obvious to one having ordinary skill in the art at the time of filing the Howard v. Detroit Stove Works, 150 U.S. 164 (1993)( : MPEP 2144.04 (V-B)).
TATEYAMA in view of LI fail to disclose wherein the control unit is arranged to generate information indicating a light irradiation condition including a light quantity and a repetition frequency of irradiation light to the subject by using the information indicating the region of interest, and wherein the probe is arrange to irradiate the subject with light satisfying the light irradiation condition based on the information indicating the light irradiation condition.
However, NAGAO, in the same filed of endeavor of photoacoustic imaging as TATEYAMA  discloses in [0046] a control unit 611 that determines inter alia irradiation light amount and oscillation frequency (repetition frequency) using information about a region of interest (e.g., distance from a light irradiation site [0025]) and provides input to control irradiation by an optical device  to generate photoacoustic image  ([0048-0049]) since as per  [0012] , NAGAO exemplifies that it was generally known in photoacoustic imaging that the energy of light irradiated attenuates according to distance from light irradiation site and it is therefore necessary to increase an amount of irradiation light as distance from an irradiation site becomes longer and to reduce an amount of irradiation light as the distance from the irradiation site becomes becomes shorter. Moreover, from 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to apply the teachings of NAGAO in the photoacoustic apparatus of TATEYAMA in view of LI and modify the control unit to generate information indicating a light irradiation condition including a light quantity and a repetition frequency of irradiation light to the subject by using the information indicating the region of interest and modify the probe to receive input from the control unit to irradiate the subject with light satisfying the light irradiation condition based on the information indicating the light irradiation condition, so as to ensure that a photoacoustic wave comprise an intensity necessary for obtaining a good image as taught by NAGAO.
TATEYAMA further discloses changing a region of interest while the ultrasound image is being displayed (region of interest “82” Fig. 8B is changed or adjusted in Fig. 9B to region of interest “92” and further in Fig. 10B to region of interest “102” on a displayed ultrasound image), NAGAO as cited above indicates that amount of light is depended on distance, however, TATEYAMA in view of LI and  NAGAO fail to disclose wherein the control unit is further arranged to change the light irradiation condition according to a changed region of interest.
FURUKAWA, in the same field of endeavor of photoacoustic imaging ([abstract]) teaches that it was known in the prior art that light fluence (i.e., amount of light) illuminated on human tissue should not exceed maximum permissible exposure (MPE) – [0007]; [0011-0012] teaches a technique for ensuring light detected from tissue does 
Since the region of interest in TATEYAMA is changed and varies with depth as illustrated in Figs. 8B, 9B and 10B, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to apply the teachings of FURUKAWA in the photoacoustic apparatus of TATEYAMA in view of LI and NAGAO and modify the control unit to change the light irradiation condition according to a changed region interest (e.g., Fig. 9B  ROI “92” an Fig. 10B ROI “102”) to maintain the light fluence onto tissue to MPE based on changing region of interest, so as to ensure that the amount of light emitted is in an extend of a desired safety factor while being in a quantity necessary to acquire a good image.
Regarding claim 12, TATEYAMA in view of LI, NAGAO and FURUKAWA discloses the claimed invention substantially as claimed and discussed in claim 11 above, TATEYAMA discloses generation of both a PAT image and an ultrasound image and in [0066] an act of superimposing imaging data, it is not clear whether the photoacoustic image of the region of interest is superimposed on the ultrasound image. 
However, it was well known in the art to superimpose a photoacoustic image on an ultrasound image for display, as exemplified by LI in [abstract], Fig. 1 at S15 or Fig. 5 at S25, for the purpose of diagnosis. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the control unit of TATEYAMA to control the display to superimpose the photoacoustic 
Regarding claim 13, TATEYAMA in view of LI, NAGAO and FURUKAWA discloses the claimed invention substantially as claimed and discussed in claim 11 above, TATEYAMA further discloses wherein a region specified in the ultrasound image based on a user instruction is set as the region of interest using an input unit [0102], ([0106-0108], the control unit (CPU 1) thus acquires information indicating the region of interest.
Regarding claims 16-19, TATEYAMA in view of LI, NAGAO and FURUKAWA discloses the claimed invention substantially as claimed and discussed in claim 11 above, [as to claim 16], TATEYAMA as modified by NAGAO further discloses wherein the control unit is arranged to generate information regarding a distance between a position of the light irradiation to the subject and the region of interest and set light irradiation condition by using the information indicating the distance (NAGAO [0046]).
[as to claim 17], TATEYAMA as modified by LI, NAGAO and FURUKAWA further discloses wherein the control unit is arranged to compare the distance with a predetermined value using the information indicating the distance (NAGAO [0046] refers to table) and set a first light quantity and repetition frequency as the light irradiation condition when the distance is shorter than the predetermined value and set a second light quantity larger than the first light quantity, and a second repetition frequency lower than the first repetition frequency as the light irradiation when the distance is longer than the predetermined value (NAGAO [0012], [0024-0031]).
 	[as to claim 18], TATEYAMA as modified by LI, NAGAO and FURUKAWA further discloses wherein the control unit is arranged to use the distance information such that as the light quantity increases and the repetition frequency decreases as the distance increases frequency (NAGAO [0012], [0024-0031]); and 
[as to claim 19], TATEYAMA as modified by LI, NAGAO and FURUKAWA further discloses wherein the generation unit generates the photoacoustic image data of the region corresponding to the region of interest and does not generate the photoacoustic image data of regions other than the region corresponding to the region of interest (TATEYAMA, illustration Figs. 8A-10B, photoacoustic image data is limited to the region of interest defined by the set range see discussion in [0107-0111]).
Regarding claim 20, TATEYAMA in view of LI, NAGAO and FURUKAWA discloses the claimed invention substantially as claimed and discussed in claim 1 above, the probe of TATEYAMA as modified by LI in claim 11 comprises a transmission/reception unit (5) configured to transmit and receive the ultrasonic wave [0065]; a light source (7) configured to emit the light as modified by LI; and a receiving unit (6) configured to receive the photoacoustic wave generated by the light emitted from the light source ([0065]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over TATEYAMA in view of LI, NAGAO and FURUKAWA as applied to claim 11 above, and further in view of NIEDERHAUSER.
Regarding claims 14 and 15, TATEYAMA in view of LI, NAGAO and FURUKAWA discloses the claimed invention substantially as claimed and discussed in claim 11 above, the modified probe is configured or arranged to perform light irradiation 
The combination of reference fail to explicitly disclose wherein the photoacoustic image is displayed as a moving image [claim 14] by using the repetition frequency as a refresh frequency of the moving image [claim 15]. 
NIEDERHAUSER, in the same filed of endeavor of photoacoustic (optoacoustic) imaging discloses a method of displaying high contrast images ([abstract]), wherein an optoacoustic image is displayed on a screen at a repetition rate of 7.5 Hz (i.e., refresh rate, see page 437  text associated with Fig. 1) which implies that the displayed image is a moving image, and in page 437, first column in section “III” in line 3, the light source (laser) provided pulses at a repetition rate of 7.5 Hz, i.e., the refresh rate or rate of image display and the repetition rate of the light source are the same, so as to display high contrast images. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified to the control unit of TATEYAMA to display the photoacoustic image with the same repetition frequency as a . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        April 19, 2021